Citation Nr: 1317312	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  07-28 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), including as secondary to service-connected posttraumatic stress disorder (PTSD) and/or service-connected diabetes mellitus, Type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran had active service from September 1966 to April 1969. 

This matter arises before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was previously before the Board in January 2011 and was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary because the RO did not comply with the remand directives issued by the Board in the January 2011 remand.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

Specifically, in the January 2011 remand directives, the Board ordered a VA examination to be conducted by an "appropriate physician."  Although the Veteran was afforded a VA examination in February 2011, it was conducted and signed by a physician assistant.  Therefore, a new examination is required in compliance with the January 2011 remand directives to be completed by an appropriate physician.

Additionally, the February 2011 VA opinion is inadequate.  The examiner opined that "it would be pure speculation to state if any of the causes that were listed above are related to or aggravated the Veteran's erectile dysfunction. Erectile dysfunction is multifactorial.  This Veteran has multiple problems that could be causing the erectile dysfunction."

The examiner noted that the Veteran's ED could have multiple causes but failed to state whether PTSD and/or diabetes mellitus, Type II were among those causes.  Therefore, additional clarification is necessary prior to adjudicating this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate). 

Moreover, the examiner indicated that it would be "pure speculation" to provide an opinion as to the etiology of the Veteran's ED.  "Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence." Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

In other words, in cases such as this, where an examiner concludes that an opinion cannot be provided without resorting to speculation, it must "be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes." Id. at 7. If not, "it is the Board's duty to remand for further development." Id. 

Here, although the examiner stated that ED is a multifactorial disease, as stated above, the opinion lacked a discussion of whether the Veteran's service-connected disabilities were among those factors and whether the service-connected disabilities aggravated the Veteran's ED.  Therefore, upon remand, the examiner must clearly state whether the Veteran's service-connected diabetes mellitus, Type II or PTSD were factors in causing or aggravating his ED.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate physician to determine the etiology of his currently diagnosed erectile dysfunction. 

a. The physician must specifically state whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's service-connected diabetes or PTSD caused or aggravated his erectile dysfunction. 

b. The physician must also state whether it is at least as likely as not that the Veteran's erectile dysfunction is otherwise related to his period of active service. 

c. If the physician finds that the Veteran's ED could be caused by multiple factors, the opinion must state whether diabetes mellitus, Type II or PTSD are among those factors, and to what degree they were causative or aggravating the ED.  

d. The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

2. After any additional development deemed necessary is accomplished, the Veteran's claim should be readjudicated. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


